ON APPLICATION FOR REHEARING
ALMON, Justice.
Griffin, Miller, and Ryals filed a motion to dismiss them as parties defendant because they “should not be made individually liable for the actions noted in the complaint.” The application for rehearing points out that the trial court granted this motion by docket entry on April 11, 1984. The order mentioned in footnote 1 of the opinion, granting Middleton, Fincher, and Valenti’s motion to dismiss, was entered on March 26, 1984, and stated that they were dismissed in their individual capacities. We construe the docket entry of April 11 as effective only to dismiss Ryals in his individual capacity because he “should not be made individually liable,” and not to dismiss the three movants in their official capacities. Because the appeal does not address the propriety of this order or present the question of Ryals’s individual liability, this clarification does not affect the substance of the decision rendered by this Court. The other arguments in the application for rehearing were properly answered in the opinion and are not well taken.
OPINION EXTENDED; APPLICATION OVERRULED.
TORBERT, C.J., and MADDOX, JONES and BEATTY, JJ., concur.